KELLOGG, J.
(dissenting). The action is for the conversion of a quantity of stone, and the judgment was in plaintiff’s favor in the sum of $56.50, their value. It is admitted that defendants were in possession of the land upon which the stone were, and that one of the defendants refused to allow plaintiff to take the stone away. The defendants are admittedly strangers to any title to the stone. If it was shown that plaintiff had the right to their possession, the conversion is made out, and the value of the stone from the testimony was fixed at the right amount. The stone and land upon which they were placed belonged to the Erie Railroad Company. They were, once the foundation and support of a building constructed and used by that company in the business of constructing wooden bridges. The business many years ago was abandoned, the machinery removed, and the building itself partly torn down, partly burned, and a portion allowed to remain, but wholly unused by the company. One Baker, in the latter part of 1896, bought what remained of the superstructure,—that is, all above the stone foundation,—and in December, 1899, sold it to the defendants. The plaintiff, in July, 1897, obtained the following writing:
“O. M. Order No. 2,856.
“Erie Railroad Company. Office of tlie Purchasing Agent, 21 Cortlandt Street Memorandum of Sale of Old Material.
“New York, July 22nd, 1897.
“Mr. J. Towsand, Owego, N. Y.—Dear Sir: Referring to request of our general superintendent, I beg to accept your offer, and have entered your order for the following old material from the Susquehanna Division. Please remove material.
Quantity. Material. Price for Total. Remarks.
Old stone in foundation of old Owego bridge shop. 820.00 0. O. D.
“Yours truly, E. B. Sheffer, Purchasing Agent”
It was proven on trial that E. B. Sheffer was the sales and purchasing agent of the company, and at this time one J. E. Maguire was general superintendent. Upon receipt of this writing the plaintiff paid the $20 therein mentioned, and the same year removed or caused to be removed a considerable portion of the stone. At no time has *504the railroad company repudiated the transaction, or attempted to prevent the plaintiff from removing all the stone forming the foundation of the old Owego bridge shop, or the walls upon which its machinery rested. So far as the wording of the contract goes, and the action of the parties under it, there can be no question but the writing gave to plaintiff a right to remove all of these stone. The machinery was a material part of the bridge shop. Its stone foundation was also a part of the foundation of the shop, quite as much so as the stone under the sills of the building which housed the machinery. It must be presumed, I think, that the purchasing and sales agent of this corporation had power to dispose of the old and refuse materials of a building so long abandoned, and situated as this was, and no resolution of the board of directors was necessary, and no other evidence of such disposition is needed than the writing referred to. So far, at least, as these defendants are concerned, they can be in no peril in giving full credence to this authority. They are strangers to the transaction, have no interest in the subject-matter, and cannot be heard to repudiate for the railroad company. The testimony was sufficient to warrant the conclusion by the referee that defendants had full knowledge of plaintiff’s rights in the stone before they leased the land on which the stone were, hence their lease gave them no right to refuse to plaintiff possession of his property.
A careful examination of the objections, rulings, and exceptions taken at the trial does not disclose any reversible error. The evidence of conversations with other officers of the company other than the sales agent was perhaps immaterial, but it was harmless to defendants. The writing needed no explanation, and was incapable of being enlarged. It of itself embraced all the stone contended for. The objection to the writing did not run to the lack of proof of the signature of the purchasing and sales agent, but rather to his power to bind the railroad company. The fact that Baker was lessee of the premises before the defendants took possession is wholly immaterial. Baker made no objection to the taking of the stone, and defendants, owing to their knowledge of the prior sale, had no right to object.
The judgment should be affirmed, with costs.